Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al. (US 20100296285 A1, hereinafter “Chemel”) in view of Recker et al. (US 20170223807 A1, hereinafter “Recker”). 

Regarding claim 1, Chemel discloses a vehicle interior illumination system comprising: 
a master control unit ([0280]); 
5a plurality of slave control units configured to perform multiplex communication with the master control unit and control a light source mounted on a vehicle in accordance with an instruction of the master control unit ([0239]: The lighting management module 148 may in turn send a command to the local light control system in the path of the vehicle, thereby illuminating the area of path of exit or movement of the vehicle); 
a multiplex communication line configured to connect the master control unit to the plurality of slave control units ([0359]: The PMM may process all of these inputs and then set the fixture's light level or each individual LED light bar's light level and power consumption based on a set of rules stored in the PMM's memory); and 
a wireless control unit that is connected to the multiplex communication line and configured to perform wireless communication with an external device, wherein the wireless control unit is configured to receive setting information illumination from the external device and transmit the setting information received from the external device to the master control unit via the multiplex communication 15line, and wherein the master control unit is configured to transmit a control instruction to the slave control unit to control the light source in accordance with the setting information received from the wireless control unit ([0057]: a power management module (PMM) that supplies power to a plurality of sensor modules, wherein the PMM provides DC power and bidirectional data communication to a plurality of sensors along at least two data conductors, and wherein the PMM controls (multiplexing) at least one of the plurality of LED light bars based on one or more inputs from the plurality of sensors. The sensors may be adapted to transmit an identification signal to the processor. The PMM may respond to the sensor module in accordance with the transmitted identification signal; [0203]: 
However Chemel does not explicitly disclose:
wherein the slave control unit comprises a storage unit configured to store the setting 30information, and controls the light source in accordance with the setting information stored in the storage unit in response to reception of the control instruction from the master control unit, and wherein in response to reception of the setting information from the wireless control11 unit, the master control unit transmits, to the slave control unit, an instruction to rewrite the setting information stored in the storage unit to the setting information received from the wireless control unit ([0345], [0359]). 
on vehicle interior.
In analogous art, Recker discloses vehicle interior on illumination from the external device ([0253]-[0254], [0306]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the vehicle interior illumination controlling by the external device in the wireless network into the system of Chemel so the network controlling can be more agile without the person being inside the vehicle being remote controlled ([0306]). 
However, Chemel in view of Recker does not explicitly provide: 
20	wherein the slave control unit comprises a storage unit configured to store the setting 30information, and controls the light source in accordance with the setting information stored in the storage unit in response to reception of the control instruction from the master control unit, and wherein in response to reception of the setting information from the wireless control11 unit, the master control unit transmits, to the slave control unit, an instruction to rewrite the setting information stored in the storage unit to the setting information received from the wireless control unit. 
	In analogous art, Horst teaches:
wherein the slave control unit comprises a storage unit configured to store the setting 30information, and controls the light source in accordance with the setting information stored in the storage unit in response to reception of the control instruction from the master control unit, and wherein in response to reception of the setting information from the wireless control11 unit, the master control unit transmits, to the slave control unit, an instruction to rewrite the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the slave and master instruction update in memory since it is desirable to enabled communication between master and slave that provide necessary instructions to update the slave device ([0114], Horst). 

Regarding claim 2, Chemel discloses the vehicle interior illumination system according to claim 1, wherein the setting information comprises at least one of an illumination color, fade-in time, fade-out time, and illuminance of the light source ([0200]). 

Regarding claim 3, Chemel discloses the vehicle interior illumination system according to claim 1, 25wherein the setting information is information indicating one of a plurality of predetermined illumination patterns ([0334]). 

5Regarding claim 5, Chemel discloses the vehicle interior illumination system according to claim 1, wherein communication among the master control unit, the slave control unit, and the wireless control unit is performed using a clock extension peripheral interface communication ([0081]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        

9/11/2021